Citation Nr: 0125580	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  94-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously described, including a post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in June 2000.  She also testified at a 
hearing at the RO in July 2001 before the Board member 
rendering the determination of the Board in this claim.  
Transcripts of both hearings have been included in the claims 
folder for review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
 
On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO, in a Supplemental Statement of the Case (SSOC) dated 
in January 2000 reported that the service medical records for 
the veteran were negative for any complaints, findings, or 
history of treatment for any nervous disorder and that the 
earliest documentation for any nervous disorder was the 
report of an October 1986 hospitalization which indicated 
atypical depression.  It was reported that probable bipolar 
disorder was noted in May 1990 and that a VA examination in 
November 1992 resulted in diagnoses of bipolar disorder and 
PTSD.  In a SSOC dated in June 2000 the RO again reported 
that there was no evidence of a neurosis or psychosis in 
service and that the earliest documentation for any nervous 
disorder was the report of the October 1986 hospitalization.

At the hearing in July 2001 the veteran presented a detailed 
7 page chronological psychiatric treatment history, which 
reflects that she first received psychiatric treatment in the 
early 1970's from Gerald Kaufman, a child psychologist, and 
that she was hospitalized at the Philhaven Hospital during 
the entire month of April 1981.  This document also lists 
many other sources of psychiatric treatment prior to the 
October 1986 hospitalization, including treatment received 
during her military service at a mental hygiene clinic in 
Hanau, Germany.  The documents presented into evidence at the 
July 2001 hearing include a copy of the "Admission Note" 
prepared on April 6, 1981, when she was admitted to the 
Philhaven Hospital.

At the July 2001 hearing the veteran asserted that prior to 
her military service she suffered from an undiagnosed 
childhood onset bipolar disorder; that during her military 
service she endured numerous episodes of rape and sexual 
harassment; and that such traumatic experiences during her 
military service aggravated her preexisting nervous disorder 
and also resulted in a PTSD.  The veteran testified that 
during service, she was treated from September through 
October 1981 for a nervous condition and alcohol and drug 
abuse; that she was evacuated from the field to a military 
hospitals at Nuremberg, Germany, because her company 
commander thought that she had tried to commit suicide; and 
that prior to her release from service in July 1984 she was 
treated at a military mental health clinic in Hanau, Germany, 
and that she also received treatment at this mental health 
clinic after her release from service as a dependent, her 
husband still being on active duty.

After the hearing in July 2001, the veteran submitted into 
evidence a statement from J. Schaller, MD., who stated that 
she had manifested excessive chronic tantrums as a pre-
adolescent and had a clear mood disorder as an adolescent.  
Dr. Schaller stated that the veteran met the criteria for 
bipolar disorder and had had this disorder as a youth.

The Board notes that, the RO received a copy of a written 
report of the military investigation of the reported rape 
incidence, dated in February 1997.  The investigative summary 
noted that there was insufficient evidence to prove or 
disprove the veteran's allegations that she was raped by a 
cadre member at AIT while she was too intoxicated to resist.  
Her further allegations of being raped and sexually assaulted 
by several other unknown males on different occasions could 
not be proven as she did not remember any further details as 
she was again intoxicated by alcohol at the times of those 
incidents.

The RO has sought on several occasions to obtain information 
which would tend to verify the veteran's alleged inservice 
stressors.  The provisions of Part III, paragraph 5.14c of 
the VA Adjudication Procedure Manual M21-1 (Manual M21-1) 
provide that, in cases of claimed PTSD involving personal, 
and, especially, sexual assault, development of alternative 
sources for information is critical.  The appellant has 
indicated that there are no contemporaneous medical records 
or civilian or military police reports which would document 
the incidents.  She has been unable to obtain testimonial 
statements from confidants, such as family members, 
roommates, or fellow service members.  She has not indicated 
that any other contemporaneous documentation, such as copies 
of personal diaries or journals, may be available.  
Alternative evidence, such as evidence of behavior changes 
which occurred at the time of the incident and which might 
indicate the occurrence of an inservice stressor, is 
apparently not available and the RO has noted that service 
records reflect that she was designated a superior student 
for attainment of a 96.6 percent grade average on all course 
examinations taken during the time of the alleged personal 
assaults.

In the veteran's original application for compensation 
received in May 1990, she reported that she had been treated 
numerous times in August 1984 at the Army dispensary in 
Hanau, Germany, and at the Weisbaden Army Hospital in 1983 or 
1984.  In a November 1997 letter to the veteran, the RO noted 
that she had indicated that she had received treatment while 
in Germany and at Fort Dix, New Jersey, for her nervous 
condition.  The RO requested the veteran to provide the dates 
of such treatment.  In a response received in February 1998, 
the veteran stated that she had received treatment for 
alcohol addiction at Ft. Dix between September and October 
1981 and that she had been treated for her nervous condition 
during 1983 and 1984 at the Mental Health Clinic in Hanau, 
West Germany.  Unfortunately, it does not appear that the RO 
used this information to request further assistance through 
the National Personnel Records Center in locating any missing 
mental health treatment records.  VA Manual M21-1, Part III, 
par. 4.16(b) contains the following information:

Note that a veteran's service medical 
records may be filed two ways--with the 
veteran's individual health records and 
by treating facility.

*		*		*		*		*

If mental hygiene records are needed, . . 
. enter "mental hygiene records" in the 
ADDITIONAL INFORMATION field.  Then 
specify dates and places of treatment. . 
. . mental hygiene records are filed by 
treating facility and date.

In view of the nature of this case, mental hygiene records 
are necessary as they may contain specific, detailed 
information required to substantiate the veteran's claim.

Finally, the Board finds that the veteran should be accorded 
another psychiatric examination for disability evaluation 
purposes in light of her recent assertion that she suffered 
from a bipolar disorder prior to her military service and 
that this disorder was aggravated by her military service.

The case is REMANDED for the following actions:

1.  The RO should review the 7-page 
chronological psychiatric treatment 
history the veteran provided at the time 
of her hearing in July 2001 and attempt 
to obtain treatment record from all 
sources identified by the veteran which 
are not already associated with the 
claims file, to include more complete 
records from the Philhaven Hospital for 
the veteran's admission at that facility 
in April 1981.

2.  The RO should attempt to obtain 
"mental hygiene records" for the 
veteran for September and October 1991 
from the medical facility at Ft. Dix, New 
Jersey, and for 1983 and 1984 from the 
medical facilities at Nuremberg, 
Wiesbaden, and Hanau, Germany.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
RO should ensure that documentation of 
the attempts made is placed in claims 
folder.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to obtain information 
regarding her claim that she suffered 
from an undiagnosed bipolar disorder 
prior to service and that this disorder 
was aggravated by her military service.  
All pertinent symptomatology and findings 
should be reported in detail.  The claims 
folders should be reviewed by the 
examiner in connection with the 
examination, and a statement to that 
effect must be included in the 
examination report.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
After examining the veteran and reviewing 
the claims folder, including any in-
service findings, the examiner should 
answer the following questions:

? Did the veteran suffer from a chronic 
acquired psychiatric disorder prior to 
her military service and if so, what 
was the diagnosis for this condition?

? If the veteran suffered from a chronic 
acquired psychiatric disorder prior to 
her military service, did this 
disorder increase in severity beyond 
the natural progression of the 
disorder during the veteran's military 
service.  Temporary or intermittent 
flare-ups of a preexisting condition 
are not sufficient to be considered 
aggravation unless the underlying 
condition, not just the symptoms, 
worsened.

The examiner should identify the 
information on which the opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

5.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development actions 
required by the VCAA and the implementing 
regulations are completed.

6.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


